Citation Nr: 1645573	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  05-00 037	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism due to thyroidectomy, claimed as a residual of exposure to ionizing radiation in service. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1981.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for hypothyroidism.

In March 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2014, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypothyroidism did not have its clinical onset in service and is not otherwise related to active duty, including radiation exposure therein.  


CONCLUSION OF LAW

Hypothyroidism, claimed as a result of exposure to ionizing radiation, was not incurred or aggravated during service and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in April 2004 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records and post-service VA treatment records.  The Veteran's statements in support of the claim are also of record.  The Board notes that the Veteran's claims file has been rebuilt, and many records remain missing or incomplete, including his current claim for service connection and various treatment records.  As the AOJ has made several attempts to retrieve all outstanding medical treatment records, as discussed below, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, obtaining a medical opinion under the circumstances here is not necessary, as there is no true incident in service because the Veteran has not been diagnosed with a radiogenic disease and there is no suggestion that the disability is otherwise related to service, as discussed below.  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's hypothyroidism, claimed as a residual of exposure to ionizing radiation during service.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board remanded the case in June 2010 and January 2014 for further evidentiary development and adjudication.  Per the Board's January 2014 instructions, the AOJ, again, attempted to obtain all VA treatment records from April 1981 to May 1992 and all treatment records from the Maxwell Air Force base.  However, correspondence from the Central Alabama Veteran Health Care System (dated September 2014) and the Maxwell Air Force Base (dated February 2015) indicated that there were no records available for the time period requested.  The Veteran was notified of such responses in May and July 2015 letters, and again in the July 2016 supplemental statement of the case.  The AOJ also requested all treatment records from the National Personnel Records Center, and it appears that all available records were sent.  Thus, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

During his March 2010 hearing, the Veteran testified that he believes that radiation exposure caused his current hypothyroidism, which he states led to a thyroidectomy.  He testified that he was having problems with his throat, skin, and reproductive system; went to Maxwell Air Force Base (AFB) for evaluation in 1992; and was told that all of his problems were related to his thyroid.  He also testified that he had a biopsy performed in 1992 at the Montgomery VA Medical Center and was told that his thyroid problem was due to exposure to ionizing radiation.

For veterans who were exposed to radiation during service, VA laws and regulations provide that service connection for a disease or disorder which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  

First, there are various diseases specific to radiation-exposed veterans which are presumptively service-connected if they become manifest in a radiation-exposed veteran provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  The listed diseases are as follows: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.   See 38 C.F.R. § 3.309 (b)(i), (ii).  

A radiation exposure history report from the Department of Energy, National Nuclear Security Administration, establishes that the Veteran participated in radiation-risk activities during service in 1957 in Camp Desert Rock, Nevada, with a dose of radiation of 53 MREM.  The Veteran's available service personnel records document that he was stationed at Camp Desert Rock, Nevada from May 1957 to August 1957 and his principal duty at that time was automotive repairman.  Notwithstanding, the Veteran's claimed hypothyroidism is not listed as a disease specific to radiation-exposed veterans.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted.

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service-connected provided that certain conditions specified in that regulation are met.  The veteran may benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  "Radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  When it is determined that a veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. §  3.311(b).  Applicable regulation also provides if a claim is based on a disease other than one of those listed, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Hypothyroidism is not a radiogenic disease, and the Veteran has not submitted or cited to any competent scientific or medical evidence suggesting that it is a radiogenic disease.  Therefore, further development under 38 C.F.R. § 3.311 is not necessary and service connection under this provision is not warranted.  Although the Veteran contends that there is a possible relationship between his current hypothyroidism disability and his military service, such question relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

Third, service connection can be established on a direct basis under the provisions of 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service).  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, the Veteran does not claim and the record does not show that hypothyroidism is related to his presumed Agent Orange exposure in the Republic of Viet Nam.  

The Board finds that service connection on a direct basis is also not warranted.  As indicated, evidence of record indicates the Veteran has a current diagnosis of hypothyroidism.  However, there is no indication that thyroid disability had its onset in service or that it is related to any in-service incident.  During the March 2010 hearing, the Veteran indicated that he began experiencing problems with his thyroid about a year after service.  However, a July 1986 medical certificate indicates that the Veteran presented for an Agent Orange examination, at which time he was not taking medications, had no active disease, and the impression was no finding.  A May 1992 oncology clinic note reflects that the Veteran reported a history of underactive thyroid that was noted within the past year and for which he was taking Synthroid.  Hence, the evidence is in direct contrast to the Veteran's report that he began experiencing problems since a year following service.  Rather, a clear preponderance of the evidence supports the conclusion that he had problems with his thyroid approximately in 1991 and was not diagnosed with hypothyroidism until 1992, many years after service. 

As the preponderance of the evidence is against the Veteran's claim for service connection for hypothyroidism due to thyroidectomy based on exposure to ionizing radiation, the reasonable doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypothyroidism due to thyroidectomy, claimed as a residual of exposure to ionizing radiation in service, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


